Citation Nr: 1636411	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

2.  Entitlement to service connection for a skin disorder (claimed as skin rash).

3.  Entitlement to service connection for jungle rot (also claimed as athlete's foot).

4.  Entitlement to service connection for right claw foot.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea, service-connected PTSD, and service-connected residuals of prostate cancer. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969, and September 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the August 2007 rating decision, the RO in Los Angeles, California, in pertinent part, denied service connection for right claw foot, a skin condition, jungle rot, and sleep apnea.  In the May 2009 rating decision, the RO in Roanoke, Virginia, in pertinent part, denied service connection for hypertension.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Roanoke, Virginia, which now has jurisdiction over the claims on appeal.  The Board previously considered these issues in August 2012 and January 2015.  In July 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.

An appeal was also perfected on the issues of service connection for residuals of left knee meniscus tear status post-surgical repair and arthritis, to include osteoarthritis of the left knee.  An October 2015 rating decision granted service connection for left knee scar and left knee degenerative arthritis.  The RO later addressed the issue of a higher rating for left knee arthritis in a January 2016 supplemental statement of the case.  Additionally, the Veteran's representative has submitted arguments with regard to this issue.  See March 2016 VA Form 646 and August 2016 appellate brief.  To the extent that the Veteran has been led to believe that it is on appeal, the issue of a higher rating for the service-connected left knee is under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).

Although service connection has been established for left knee arthritis, the Board notes that the Veteran's arthritis claim also included complaints of arthritis in his left hip, hands, and shoulders.  See December 2007 notice of disagreement at 15; July 2009 DRO hearing transcript.  These complaints, insofar as they represent claims for separate disabilities, have not been adjudicated by the Agency of Original Jurisdiction.  Consequently, the issues of service connection for left hip, bilateral hand, and bilateral shoulder disabilities, to include arthritis of these joints, are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board found that an October 2012 VA examination report was inadequate for adjudication and remanded the issues of service connection for a skin disorder, jungle rot (or athlete's foot), right claw foot, sleep apnea, and hypertension for additional development, to include obtaining an addendum opinion.  Following the January 2015 Board remand, VA provided a new VA examination in January 2016.  For the reasons explained below, the Board finds that the prior remand directive was not substantially completed, and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board sincerely regrets the additional delay.

Skin Disorder

The October 2012 VA examiner indicated that the Veteran previously had urticaria, which no longer existed but had the potential to reoccur.  No opinion was provided at the time regarding whether any current or recurrent skin disorder was related to service.  In view of this, the Board remanded for a nexus opinion in January 2015.

A new VA examination was provided in January 2016.  The examiner opined that the Veteran's history of urticaria and tinea corporis was less likely than not related to service.  The examiner reasoned that he could not find any service treatment records reflecting treatment for urticaria or tinea corporis.  He added that he could not find any evidence of ongoing treatment for the claimed skin conditions, that the Veteran admitted to using over-the-counter medication for eczema but denied ongoing treatment for tinea corporis or urticaria.  This opinion is inadequate because it relied on the absence of evidence of treatment in service to rule out a nexus between the Veteran's history of urticaria and tinea corporis and his military service.  Furthermore, the examiner did not discuss or address the Veteran's contention that his claimed skin disability could be related to environmental factors, including herbicide exposure, during service in Vietnam.  

Jungle Rot

The October 2012 VA examiner found no evidence of a current disability regarding jungle rot.  As stated in the January 2015 Board remand, the Veteran subsequently reported that he had undergone surgery for his claw foot and had been taking "x-viate" cream for his feet since that time.  See February 2013 statement.  In this regard, VA treatment records from January 2012 reflect that the Veteran was given a urea cream prescription to keep skin soft around his nail.  In view of this apparent inconsistency, the Board found that an addendum opinion was necessary.  The January 2016 VA examination, however, did not expressly cover jungle rot (or athlete's foot).  In this regard, the examination did not comply with the January 2015 Board remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Right Claw Foot

In its January 2015 remand, the Board found that an October 2012 VA opinion as to the etiology of the Veteran's right foot disability was inadequate and instructed the AOJ to seek a new opinion.  The January 2016 VA examiner opined that the Veteran's right foot disability, diagnosed as claw foot and hammer toes is less likely than not related to service.  As his rationale, the examiner simply stated that he could not find any record of right foot treatment in service.  This opinion relies solely on the absence of evidence of an injury or treatment in service to rule out a possible nexus.  Additionally, it does not discuss the medical and lay evidence of record, in particular, the Veteran's reports of wearing small boots in service.  Therefore, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Sleep Apnea

The October 2012 VA examination found no current disability as to the claimed sleep apnea.  In its January 2015 remand, the Board noted that November 2007 private treatment records (attached to March 2008 statement in support of claim) show a diagnosis of mild positional sleep apnea syndrome and a June 2008 VA treatment record shows a diagnosis of adult sleep apnea.  The Board found that an addendum opinion was needed to address these diagnoses.  In the January 2016 VA examination report, the examiner indicated that the Veteran does not have sleep apnea according to a sleep study conducted in November 2015.  The examiner, however, did not discuss the prior diagnoses of sleep apnea.  For this reason, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Hypertension

The Veteran is claiming service connection for hypertension, as secondary to sleep apnea, his service-connected PTSD, and service-connected residuals of prostate cancer.  The October 2012 VA examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by his PTSD or residuals of prostate cancer.  He also noted that the Veteran did not have sleep apnea and that, therefore, the hypertension could not have been caused or aggravated by sleep apnea.

The issue of service connection for hypertension is inextricably intertwined with the issue of service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of service connection for hypertension must be deferred until after the outcome of his claim of service connection for sleep apnea.

Increased Rating for the Left Knee

As stated in the introduction, the issue of a higher initial rating for the Veteran's left knee is under the Board's jurisdiction.

Recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  

The Veteran underwent VA examinations for his left knee in October 2012 and January 2016.  These VA examinations, however, do not comply with Correia.  
Therefore, the Veteran must be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the January 2016 examination, or another comparably qualified  examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  With regard to the claimed skin disability (initially described as skin rash):

(i)  Identify any current or recurrent skin disability (since October 2006).

(ii)  For any current or recurrent skin disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner should comment on the treatment records which documented a rash on the Veteran's chest, back of head, groin, inner thigh, and lower left leg in April 2000, a chronic rash suspicious seborrheic dermatitis in August 2000, scabies versus atopic dermatitis in December 2000, urticaria in January 2001, and dermatophytosis tinea corporis in September 2008.  The examiner should also address the Veteran's contention that his claimed skin disability is related to environmental factors, including herbicide exposure, during service in Vietnam.

(b)  With regard to the claimed jungle rot (also claimed as athlete's foot):

(i)  Identify any current or recurrent skin disability specifically affecting the Veteran's feet, to include jungle rot or athlete's foot.

(ii)  For any current or recurrent skin disability affecting the Veteran's feet, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner should consider and comment on the VA treatment records in January 2012 which reflect that the Veteran was given urea cream prescription to keep skin soft around his nail. The examiner should also address the Veteran's contention that his claimed skin disability of the feet is related to environmental factors, such as having to walk with wet socks and being exposed to herbicides, during service in Vietnam.

   (c)  With regard to the claimed right claw foot: 

Is the Veteran's current right foot disability, diagnosed as claw foot and hammer toes, at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  The examiner should address the Veteran's lay assertion that the condition was caused by wearing too small boots during service in Vietnam that caused him to bend his toes into a claw toe.

(d)  With regard to the claimed sleep apnea:

(i)  Does the Veteran currently have sleep apnea?

(ii)  If there is no current diagnosis of sleep apnea, the examiner must reconcile this lack of diagnosis with previous findings (e.g., November 2007 private treatment records showing a diagnosis of mild positional sleep apnea syndrome and a June 2008 VA treatment record showing a diagnosis of adult sleep apnea), and specifically provide an opinion as to whether it is as likely as not that the Veteran had sleep apnea at any time since October 2006 even if that disability has since resolved.

(iii)  If the examiner finds that the Veteran had sleep apnea at any time since October 2006, the examiner is asked to provide an opinion as to whether such sleep apnea was at least as likely as not related to service.

(iv)  If not, is the sleep apnea at least as likely as not proximately due to his service-connected PTSD?  If not, then is it at least as likely as not that the sleep apnea has been aggravated (permanently worsened beyond its natural progression) by his service-connected PTSD?

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The examiner should note review of the claims file.

The examiner is requested to address the following:

The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

Additionally, the examiner should determine the effective range of motion in the Veteran's left knee and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's right knee with the range of the opposite undamaged joint. If any of these findings are not possible, please provide an explanation.

Finally, the examiner should also provide a retrospective opinion on the missing range of motion at the prior examinations.  In this regard, and to the extent possible, the examiner should estimate the passive range of motion for the Veteran's left knee at the time of the prior VA examinations.  At a minimum, the examiner should estimate how far back in time the current range of motion findings go.  A complete rationale should be provided for any opinions offered.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




